Exhibit 10.29

NEW EXECUTIVE RETIREMENT PLAN

OF CIT GROUP INC.

(As Amended and Restated as of January 1, 2008)

--------------------------------------------------------------------------------

NEW EXECUTIVE RETIREMENT PLAN
OF CIT GROUP INC.

Table of Contents

  Page Article 1. DEFINITIONS - 3 - Article 2. PARTICIPATION - 7 - Article 3.
ACCRUED BENEFITS - 8 - Article 4. EFFECT OF SEPARATION FROM SERVICE - 12 -
Article 5. GENERAL PROVISIONS - 15 -


--------------------------------------------------------------------------------

NEW EXECUTIVE RETIREMENT PLAN
OF CIT GROUP INC.

ESTABLISHMENT

            Effective as of the Original Effective Date, the Company established
the Plan as an unfunded, nonqualified deferred compensation plan for a select
group of key management or highly compensated employees.

            The Plan was amended and restated, effective as of January 1, 2005,
to comply with the provisions of Section 409A of the Code, to make certain
administrative and technical changes to the terms of the Plan and to incorporate
the benefits payable under the ERP and the PLIP to ERP Participants (as such
terms are defined below).

            The Plan is hereby further amended and restated as of the Effective
Date to include additional amendments designed to comply with Section 409A of
the Code. Unless otherwise expressly provided herein, the rights of any person
who had a Separation from Service, died or retired on or before January 1, 2008,
shall be determined solely under the terms of the Plan in effect on the date of
such person’s Separation from Service, death or retirement.

            All benefits under the Plan shall be paid out of the general assets
of the Company.

            The Company may establish and fund a grantor trust to provide
benefits under the Plan.

- 2 -

--------------------------------------------------------------------------------

NEW EXECUTIVE RETIREMENT PLAN
OF CIT GROUP INC.

ARTICLE 1.

DEFINITIONS

     1.1. “Actuarial Equivalent” has the meaning set forth in the Retirement
Plan.

     1.2. “Affiliate” means any person that directly or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with, the Company.

     1.3. “Base Compensation” means (i) only the basic cash remuneration paid to
an employee for services rendered to the Company determined prior to any
reduction in compensation for elective contributions within the meaning of
Section 401(k) of the Code or salary reductions, (within the meaning of Section
125 of the Code) and any amounts deferred pursuant to any other deferred
compensation arrangement sponsored by the Company, and (ii) with respect to a
period of disability for sickness or accident (other than long-term disability),
the salary or wages used by the Company as a basis for determining benefits
payable for such period but excluding:

            (a) commissions, overtime pay and any bonuses or special pay and
incentive compensation;

            (b) any payment made in connection with the relocation of such
Participants;

            (c) any severance award, recruitment award, tuition refund,
suggestion award, director’s fees, deferred compensation and expense allowance
paid to such Participant or any other reimbursement of expenses; and

            (d) any other payment as determined by the Company in accordance
with any uniform rules which it may adopt, which shall at the time be in force,
and which shall be applied in a nondiscriminatory manner.

     1.4. “Beneficial Owner” or “Beneficially Owned” has the meaning set forth
in Rule 13d-3 under the Exchange Act.

     1.5. “Beneficiary” means any Person, Persons, or entity designated by a
Participant to receive any benefits payable in the event of the Participant’s
death while employed by the Company. If no valid Beneficiary designation is in
effect at the Participant’s death, or if no Person, Persons or entity so
designated survives the Participant, or if each surviving validly designated
Beneficiary is legally impaired or prohibited from taking, the Participant’s
Beneficiary shall be the Participant’s Surviving Spouse, if any, or if the
Participant has no Surviving Spouse, then his estate. If the Committee is in
doubt as to the right of any Person to receive such amount, it may retain such
amount, without liability for any interest thereon, until the rights thereto are
determined, or the Committee may pay such amount into any court of

- 3 -

--------------------------------------------------------------------------------

competent jurisdiction and such payment shall be a complete discharge of the
liability of the Plan.

     1.6. “Benefit Service” means a Participant’s Period of Benefit Service as
defined under the Retirement Plan.

     1.7. “Board” means the Board of Directors of the Company or any committee
thereof which may be delegated responsibility with respect to the Plan.

     1.8. “Cause” means, whether or not the Participant has an employment
agreement with the Company, the Participant’s (i) substantial failure to perform
his duties or responsibilities, as determined by the CEO (or, in the case of the
CEO, by the Board), (ii) gross negligence, recklessness or malfeasance in the
performance of his duties, (iii) commission of any criminal act, act of fraud or
other misconduct resulting or intended to result directly or indirectly in gain
or personal enrichment at the expense of the Company, or (iv) engagement in any
conduct relating to the business of the Company that could reasonably be
expected to have a materially detrimental effect on the business or financial
condition of the Company. For purposes hereof, the Participant will be deemed to
have committed an act if, based upon the Company’s investigation of the facts,
it reasonably concludes that the Participant committed such an act.

     1.9. “CEO” means the Chief Executive Officer of the Company.

     1.10. “Change of Control” means:

            (i) Any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing thirty-five percent (35%) or more of
the combined voting power of the Company’s then outstanding securities; or

            (ii) The following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company) whose appointment or
election by the Board or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least a majority of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or

            (iii) There is consummated a merger or consolidation of the Company
or any Subsidiary with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary of the Company, more than
fifty percent (50%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof

- 4 -

--------------------------------------------------------------------------------

outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty-five
percent (35%) or more of the combined voting power of the Company’s then
outstanding securities; or

            (iv) The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

     1.11. “Code” means the Internal Revenue Code of 1986, as amended, and the
applicable rulings and regulations thereunder.

     1.12. “Committee” means effective July 1, 2006, the Compensation Committee
of the Board; provided, however, that with respect to the determination of the
eligibility of individuals other than Executive Officers to participate in the
Plan pursuant to Section 2.1, Committee means the Office of the Chairman. Prior
to July 1, 2006, “Committee” meant the Employee Benefits Committee.

     1.13. “Company” means CIT Group Inc. (formerly, The CIT Group Holdings,
Inc.) and any successor thereto.

     1.14. “Disabled” means a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
or employment or any substantially similar position of employment.

     1.15. “Early Retirement Date” means the first day of a month following a
Participant’s Separation from Service on or after he has attained age 55 and
completed at least 10 years of Benefit Service.

     1.16. “Effective Date” means January 1, 2008.

     1.17. “Equivalent Actuarial Value” has the meaning set forth in the
Retirement Plan.

     1.18. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the applicable rulings and regulations thereunder.

     1.19. “ERP” means the Executive Retirement Plan of CIT Group Inc., as in
effect immediately prior to January 1, 2005.

     1.20. “ERP Participant” means a Participant listed as participating in the
ERP in Appendix A hereof.

- 5 -

--------------------------------------------------------------------------------

     1.21. “Executive Officer” means any individual designated by the Board as
an executive officer of the Company within the meaning of Rule 3b-7 of the
Securities Exchange Act of 1934, as amended.

     1.22. “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the applicable rulings and regulations thereunder.

     1.23. “Final Base Compensation” means highest Base Compensation received
for any 12-consecutive-month-period during any of the five-consecutive-12-month
periods ending on a Participant’s retirement date.

     1.24. “Good Reason” means, whether or not the Participant has an employment
agreement with the Company, the assignment of duties and responsibilities not
commensurate with the Participant’s status as a senior executive of the Company,
the failure of the Company to provide compensation and benefits to the
Participant at the levels required under the terms of the Participant’s
employment contract with the Company, or the failure of the Company to adhere in
any substantial manner to any of its other obligations to the Participant under
the terms of his employment with the Company.

     1.25. “Normal Retirement Date” means the first day of the month coincident
with or next following a Participant’s Separation from Service occurring after
the later of date of the (i) Participant’s attainment of age 65 and (ii)
Participant’s completion of 10 years of Benefit Service.

     1.26. “Original Effective Date” means January 1, 1995.

     1.27. “Participant” means a key executive or highly compensated employee of
the Company designated by the Committee to participate in the Plan.

     1.28. “Person” means any person, entity or "group" within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or (v) a person or group
as used in Rule 13d-1(b) under the Exchange Act.

     1.29. “Plan” means the New Executive Retirement Plan of CIT Group Inc.

     1.30. “PLIP” means the Permanent Life Insurance Plan of CIT Group Inc.
(formerly, the Permanent Life Insurance Plan of CIT Group Holdings, Inc.).

     1.31. “Retirement Plan” means the CIT Group Inc. Retirement Plan or any
successor thereto.

- 6 -

--------------------------------------------------------------------------------

     1.32. “Separation from Service” means a Participant’s “separation from
service” from the Company and each of its Affiliates as determined under the
default provisions included in the applicable Treasury Regulations issued under
Section 409A of the Code.

     1.33. “Specified Employee” means an employee of the Company or its
Affiliates who will be “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code determined in accordance with the uniform
methodology and procedures adopted by the Committee.

     1.34. “Spouse” means, as of the date of determination, the individual of
the opposite sex to whom the Participant is married within the meaning of the
laws of the jurisdiction of the Participant’s domicile (including common law
marriage under applicable state law); provided, however, that the marriage is
recognized as valid under the laws of the United States. Unless otherwise
specified herein, a man and a woman are married if their relationship is
recognized as a marriage under the laws of the state or county in which the
Participant is domiciled and of the United States.

     1.35. “Subsidiary” means (i) a corporation or other entity with respect to
which the Company, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body, or (ii) any other corporation or other entity in which the
Company, directly or indirectly, has an equity or similar interest and which the
Committee designates as a Subsidiary for purposes of the Plan.

ARTICLE 2.

PARTICIPATION

     2.1. Participation

            The Committee shall select those employees who shall be Participants
in the Plan. Such employees shall become Participants under the Plan effective
on the date designated by the Committee. Participation in the Plan shall be
contingent upon the selected employee’s execution of any statement or release
requested by the Committee including, but not limited to, a waiver of any
insured death benefits in the event of death after Separation from Service and
the completion of any requirement requested by the Committee in order to obtain
life insurance on the life of such employee. The determination of the Committee
with respect to participation under the Plan shall be final.

     2.2. Termination of Participation

            Subject to Section 5.10, a Participant shall no longer be eligible
to participate in the Plan upon the earlier of the (i) revocation of his status
as a Participant under the Plan by the Committee, or (ii) Separation from
Service with the Company as provided under Article 4.

- 7 -

--------------------------------------------------------------------------------

     2.3. Benefits for Participants Who Terminate Employment Prior to the
Effective Date.

            Benefits under the Plan payable to a Participant who had a
Separation from Service prior to the Effective Date shall be governed by the
terms of the Plan in effect at the time of the Participant’s such Separation
from Service, except that, in the case of a Participant whose date of Separation
from Service was after October 3, 2004 and prior to January 1, 2005, such
benefits shall be determined in accordance with the terms of the Plan in effect
on October 3, 2004.

ARTICLE 3.

ACCRUED BENEFITS

3.1. Determination of Accrued Benefit

            (a) Subject to Section 3.3(b), as of any date, a Participant’s
accrued benefit shall be an immediate annual benefit in the form of a straight
life annuity equal to (1) minus (2) where (1) and (2) equal:

             (1)   the product of his Final Base Compensation multiplied by the
sum of (i) 50% for the first 10 years of Benefit Service and (ii) 2% for each of
the following 20 years of Benefit Service; and         (2) the amounts described
in Section 3.1(b).

            (b) The amount calculated under Section 3.1(a) shall be reduced by
the following offset amounts:

             (1)   the immediate annual single-life annuity that is the
Actuarial Equivalent of the Participant’s cash account balance under the
Retirement Plan,         (2) the immediate annual single-life annuity that is
the Actuarial Equivalent of the Participant’s lump-sum benefit under the CIT
Group Inc. Supplemental Retirement Plan,         (3) the immediate annual
single-life annuity that is the Actuarial Equivalent of the Participant’s
account balance under the Flexible Retirement Contribution Account (FRA) of the
CIT Group Inc. Savings Incentive Plan,         (4) the immediate annual
single-life annuity that is the Actuarial Equivalent of a Participant’s account
balance under the nonqualified FRA in the CIT Group Inc. Supplemental Savings
Plan, and         (5) the immediate annual single-life annuity, if any, payable
under the PLIP as of a Participant’s Normal Retirement Date and, if a
Participant’s benefit

- 8 -

--------------------------------------------------------------------------------

                     under the Plan commences prior to Normal Retirement Date,
reduced for early commencement in accordance with Section 3.3(b).

            (c) All calculations required by this Section 3.1 shall be made as
of the date of the Participant’s Separation from Service, and all offsets
contemplated by Section 3.1(b) shall be assumed to commence as of the first day
of the month following the month in which the Participant’s Separation from
Service occurs. If the accrued benefit of a Participant under the Retirement
Plan is determined under the traditional formula of the Retirement Plan and not
under the cash account balance formula, then the offset contemplated by clause 1
of Section 3.1(b) shall be based upon the immediate single life annuity payable
under the Retirement Plan as of the Participant’s Normal Retirement Date,
reduced for early commencement as provided in Section 3.3(b).

            (d) In the event a Participant is credited with additional years of
Benefit Service pursuant to the CIT Executive Severance Plan or any employment
agreement with the Company, his accrued benefit attributable to such additional
years of Benefit Service shall be based on his Final Base Compensation
determined at the time of his Separation from Service.

            (e) Notwithstanding the above, no benefit will be payable under the
Plan unless the Participant has a vested right to such benefit in accordance
with the provisions of Article 4 at the time of the Participant’s Separation
from Service.

     3.2. Normal Retirement

            (a) A Participant may retire on his Normal Retirement Date.

            (b) Subject to Article 4, a Participant who retires on his Normal
Retirement Date shall receive a benefit equal to his accrued benefit as
determined under Section 3.1 commencing on his Normal Retirement Date and ending
with the payment due for the month in which the Participant dies.

     3.3. Early Retirement

            (a) A Participant may retire on his Early Retirement Date.

            (b) Subject to Article 4, a Participant who retires on his Early
Retirement Date shall receive, commencing on his Early Retirement Date and
ending with the payment due for the month in which the Participant dies, a
benefit equal to (i) the benefit determined under Section 3.1(a) as of the Early
Retirement Date, reduced by one-half of 1% for each month, if any, by which
commencement of the retirement benefit precedes the first day of the month
following the month in which the Participant’s 60th birthday occurs less (ii)
the offsets, as of the Early Retirement Date, contemplated by Section 3.1(b).

     3.4. Default Form of Benefit

            In the absence of a valid election under Section 3.5, the
Participant’s applicable retirement benefit under this Article 3 shall be paid
as follows: (i) if a Participant is married to a Spouse as of the date of the
Participant’s Separation from Service, a 50% qualified joint and

- 9 -

--------------------------------------------------------------------------------

survivor annuity payable in monthly installments over the life of the
Participant, commencing as of the first day of the month following the month in
which the date of the Participant’s Separation from Service occurs and ending
with the payment due for the month in which the Participant dies, and if, at the
time of death of the Participant, the Participant is survived by such Spouse,
the survivor annuity payable to such Spouse for each succeeding month ending
with the payment due for the month in which such Spouse dies; and (ii) for a
Participant who is not married to a Spouse as of the date of the Participant’s
Separation from Service, a single life annuity payable in monthly installments
over the life of the Participant, commencing as of the first day of the month
following the month in which the date of the Participant’s Separation from
Service occurs and ending with the payment due for the month in which the
Participant dies.

     3.5. Optional Forms of Benefit Payment

            (a) Subject to Article 4, a Participant may elect to receive his
retirement benefit only in the form of a single life annuity or a 40% or 50%
joint and survivor annuity, provided that the Committee receives an irrevocable
election of such optional form from the Participant at least 90 days (or within
such shorter period permitted by the Committee) prior to his Separation from
Service. A Participant who fails to elect an optional form of benefit payment in
a timely manner shall automatically receive his retirement benefit in accordance
with Section 3.4 above.

            (b) If a Participant elects to receive his retirement benefit in the
form of a joint and survivor annuity and his joint annuitant dies before the
Participant’s benefit payments have commenced, then the Participant’s election
under Section 3.5(a) shall be null and void and a Participant may elect to
receive his retirement benefit in any of the forms available under Section
3.5(a).

            (c) The optional forms of benefits payable hereunder shall be
determined in accordance with Equivalent Actuarial Value or such other
reasonable actuarial assumptions and methods set from time to time by the
Company in consultation with its third-party actuary. The Company and its
actuary shall set the foregoing assumptions so that Participants may choose at
the time of their Separation from Service from among the available payment forms
in a manner that is intended to result in Section 409A Compliance.

     3.6. Restoration to Service

            If a Participant has a Separation from Service and begins to receive
payment of his retirement benefit and again becomes an employee of the Company,
the payments under the Plan shall be discontinued and, upon a subsequent
Separation from Service with the Company, the Participant’s benefits under the
Plan shall be recomputed in accordance with the provisions of this Article 3, as
applicable, and shall again become payable to such Participant in accordance
with the provisions of the Plan. In re-computing a Participant’s benefit, the
Company shall reduce the value of the benefit calculated under Article 3 by the
Actuarial Equivalent of the benefit that the Participant previously received
from the Plan.

     3.7. ERP Participants.

- 10 -

--------------------------------------------------------------------------------

            Anything in the Plan to the contrary notwithstanding, the benefit
payable under the Plan to an ERP Participant shall be determined in accordance
with Appendix A. As of January 1, 2005, this Plan supersedes and replaces the
ERP for ERP Participants and, on and after January 1, 2005, no benefits shall be
payable to ERP Participants under the ERP.

- 11 -

--------------------------------------------------------------------------------

ARTICLE 4.

EFFECT OF SEPARATION FROM SERVICE

     4.1. Death

            If Separation from Service occurs by reason of the death of the
Participant while the Participant is in active service with the Company, such
Participant’s Beneficiary shall not be eligible for any retirement benefit under
the Plan but shall be entitled to a death benefit equal to three times the
Participant’s Base Compensation plus any other death benefits provided through
group term life insurance under a welfare plan sponsored by the Company. At the
Company’s direction, this death benefit may be paid by directing the proceeds of
the corporate owned life insurance held by the Company on the Participant’s life
to the Participant or may be paid from the general assets of the Company. Such
death benefit shall be paid in a cash lump sum to the Participant’s Beneficiary
on the last business day of the second month following the month in which the
Participant’s death occurs. If the Participant dies after benefits commence
hereunder, his contingent annuitant, if any, will only be entitled to the
survivor annuity payable pursuant to Section 3.4 or 3.5.

     4.2. Disability

            A Participant who is Disabled and receiving payments under the
Company’s Long-Term Disability Plan shall be deemed to incur a Separation from
Service on the last day of the 29th month following the first day of the month
in which the Participant is absent due to becoming Disabled unless the
Participant has ceased to be Disabled prior to such date. Such Participant shall
continue to accrue periods of Benefit Service under the Plan until the
Participant incurs a Separation from Service with the Company, notwithstanding
that the Participant continues to accrue additional benefits under the
Retirement Plan following such Separation from Service. The benefits, if any,
payable under the Plan as of the date of such Separation from Service shall be
determined in the manner otherwise contemplated by the terms of Article 3 and
Section 4.3 of the Plan.

     4.3. Without Cause or for Good Reason

            If a Participant has attained 10 years of Benefit Service and has a
Separation from Service by the Company without Cause or has a Separation from
Service as a result of the Participant resigning his employment for Good Reason,
the Participant shall be eligible for the following benefits under the Plan:

            (a) If a Participant is 55 years of age or older on the date of the
Participant’s Separation from Service, the Participant shall receive a benefit
as described in Section 3.2 or 3.3, as applicable, commencing as of the first
day of the first month coincident with or next following the date of such
Separation from Service; provided, however, that a Participant shall be eligible
to elect an optional form of benefit in accordance with Section 3.5, and if no
optional form is so elected, the benefit shall be payable in the default form
contemplated by Section 3.4.

- 12 -

--------------------------------------------------------------------------------

            (b) If a Participant is less than 55 years of age on the date of his
Separation from Service, he shall receive a lump-sum payment equal to an amount
which represents the actuarial equivalent determined as of the Participant’s
date of Separation from Service (based on the Participant’s Benefit Service as
of the date of Separation from Service) of the single life annuity that would
have been payable to the Participant at age 55 under the Plan. Such amount shall
be calculated in accordance with uniform methodology adopted by the Committee
and shall be paid to the Participant on the last business day of the second
month following the month in which occurs the Participant’s Separation from
Service.

            (c) Except as provided in Section 4.4 or 4.5 below, if a Participant
has not completed 10 years of Benefit Service at the time of his Separation from
Service without Cause or for Good Reason, such Participant shall not be eligible
to receive any benefits under the Plan.

     4.4. Termination of the Plan

            If the Plan is terminated by the Board (or any successor thereto)
pursuant to Section 5.12, each Participant shall be deemed vested in his
retirement benefit and shall be eligible to receive payment of his retirement
benefit in accordance with the terms of the Plan; provided, however, that such
benefit shall be computed based on the Participant’s Final Base Compensation and
years of Benefit Service on the date of termination of the Plan; and provided,
further, that if a Participant has less than 10 years of Benefit Service at the
time of termination of the Plan, he shall be eligible to receive an annual
benefit in the form of a single life annuity equal to 5% of Final Base
Compensation for each year of Benefit Service accrued through the date of
termination of the Plan and reduced by the sum of the offset amounts set forth
in Section 3.1(b) above, which benefit shall be paid in accordance with Section
4.3 based on his age on the date of his Separation from Service.

Notwithstanding the foregoing, if a Participant has less than five years of
Benefit Service on the date of termination of the Plan, no benefit shall be
payable to him under the Plan.

     4.5. Change of Control

            If a Participant’s Separation from Service is as a result of the
Participant being terminated by the Company (or any successor thereto) without
Cause or the Participant resigning for Good Reason within three years following
the date of the “Change of Control,” then notwithstanding the Participant’s
period of Benefit Service, the Participant shall be eligible to receive a
retirement benefit based on his Final Base Compensation, and years of Benefit
Service accrued through the date of his Separation from Service, which amount
shall be payable in accordance with Section 4.3 above. For purposes of this
Section 4.5, a Participant with less than 10 years of Benefit Service shall be
eligible to receive an annual benefit in the form of a straight life annuity
equal to 5% of Final Base Compensation for each year of Benefit Service accrued
through the date of Separation from Service reduced by the sum of the offset
amounts set forth in Section 3.1(b) above, which benefit shall be paid in
accordance with Section 4.3 based on his age at his Separation from Service.

- 13 -

--------------------------------------------------------------------------------

Notwithstanding the foregoing, however, if a Participant has less than five
years of Benefit Service on the date of his Separation from Service, no benefit
shall be payable to such Participant under the Plan.

     4.6. Without Good Reason Prior to Early Retirement

            If a Participant has a Separation from Service with the Company as a
result of the Participant resigning for any reason other than Good Reason and
the Participant is not then eligible to receive a retirement benefit in
accordance with Article 3, such Participant shall forfeit all benefits under the
Plan. The provisions of this Section 4.6 shall not apply in the event the Plan
is terminated by the Board or any successor thereto pursuant to the provisions
of Section 5.10 or if the Participant’s Separation from Service is described in
Section 4.5.

     4.7. For Cause

            Notwithstanding any thing in the Plan to the contrary including, but
not limited to, Sections 4.4 and 4.5, if a Participant has a Separation from
Service as a result of being terminated by the Company for Cause, such
Participant shall forfeit all benefits under the Plan.

     4.8. Compliance with Section 409A

            If, at the time of the Participant’s Separation from Service, the
Participant is a Specified Employee, then, solely to the extent necessary for
Section 409A Compliance (as defined below), any amounts payable to the
Participant under the Plan during the period beginning on the date of the
Participant’s Separation from Service and ending on the six-month anniversary of
such date shall be delayed and not paid to the Participant until the first
business day following such sixth-month anniversary date, at which time such
delayed amounts will be paid to the Participant in a cash lump sum (the
“Catch-up Amount”). If payment of an amount is delayed as a result of this
Section 4.8, such amount shall be increased with interest from the date on which
such amount would otherwise have been paid to the Participant but for this
Section 4.8 to the day prior to the date the Catch-up Amount is paid. The rate
of interest shall be the applicable short-term federal rate applicable under
Section 7872(f)(2)(A) of the Code for the month in which occurs the date of the
Participant’s Separation from Service. Such interest shall be paid at the same
time that the Catch-up Amount is paid. If a Participant dies on or after the
date of the Participant’s Separation from Service and prior to payment of the
Catch-up Amount, any amount delayed pursuant to this Section 4.8 shall be paid
to the Participant’s joint annuitant (if the benefit form elected by the
Participant is a joint annuity) or, if there is no joint annuitant, the
Participant’s Beneficiary, as applicable, together with interest, within 30 days
following the date of the Participant’s death.

            If any provision of this Plan would, in the reasonable, good faith
judgment of the Committee, result or likely result in the imposition on a
Participant or any other Person of a penalty tax under Section 409A of the Code,
the Committee may modify the terms of the Plan, without the consent of any
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such penalty
tax (“Section 409A Compliance”); provided, however, that any such reformation
shall, to the maximum extent the Committee reasonably and in good faith
determines to be possible, retain

- 14 -

--------------------------------------------------------------------------------

the economic and tax benefits to the affected Participant hereunder while not
materially increasing the cost to the Company of providing such benefits to the
Participant.

ARTICLE 5.

GENERAL PROVISIONS

     5.1. General Authority. The general supervision of the Plan shall be the
responsibility of the Committee, which, in addition to such other powers as it
may have as provided herein, shall have the power: (i) to determine eligibility
to participate in, and the amount of benefit to be provided to any Participant
under, the Plan; (ii) to make and enforce such rules and regulations as it shall
deem necessary or proper for the efficient administration of the Plan; (iii) to
determine all questions arising in connection with the Plan, to interpret and
construe the Plan, to resolve ambiguities, inconsistencies or omissions in the
text of the Plan, to correct any defects in the text of the Plan and to take
such other action as may be necessary or advisable for the orderly
administration of the Plan; (iv) to make any and all legal and factual
determinations in connection with the administration and implementation of the
Plan; and (v) to employ and rely on legal counsel, actuaries, accountants and
any other agents as may be deemed to be advisable to assist in the
administration of the Plan. All such actions of the Committee shall be
conclusive and binding upon all persons. The Committee shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions, and reports
furnished by any actuary, accountant, controller, counsel, or other person
employed or engaged by the Company with respect to the Plan. If any member of
the Committee is a Participant, such member shall not resolve, or participate in
the resolution of, any question which relates directly or indirectly to him and
which, if applied to him, would significantly vary his eligibility for, or the
amount of, any benefit to him under the Plan.

     5.2. Delegation. The Committee shall have the power to delegate to any
person or persons, including but not limited to the Employee Benefits Plan
Committee, the authority to carry out such administrative duties, powers and
authority relative to the administration of the Plan as the Committee may from
time to time determine; provided, however that the Committee shall retain
administrative authority to determine eligibility and benefits hereunder with
respect to an Executive Officer. Any action taken by any person or persons to
whom the Committee makes such a delegation shall, for all purposes of the Plan,
have the same force and effect as if undertaken directly by the Committee.

     5.3. Actions; Indemnification. The members of the Committee, the members of
any other committee and any officer or employee of the Company or an Affiliate
to whom responsibilities are delegated by the Committee shall not be liable for
any actions or failure to act hereunder. The Company shall indemnify and hold
harmless, to the fullest extent permitted by law, the Committee (and each member
thereof), the members of any other committee employed by the Company or an
Affiliate and any officer or employee of the Company or an Affiliate to whom
responsibilities are delegated by the Committee from and against any
liabilities, damages, costs and expenses (including attorneys’ fees and amounts
paid in settlement of any claims approved by the Company) incurred by or
asserted against it or him by reason of its or his duties performed in
connection with the operation or administration of the Plan.

- 15 -

--------------------------------------------------------------------------------

     5.4. Claims Procedure.

            (a) Initial Claims. All claims for benefits under the Plan shall be
submitted in writing to the Senior Vice President of Compensation and Benefits
or such individual’s delegate (the “Claims Reviewer”) who shall review and
consider the merits of the claim. Written notice of the Claims Reviewer's
decision regarding the application for benefits shall be furnished to the
claimant within ninety days after receipt of the claim; provided, however, that,
if special circumstances require an extension of time for processing the claim,
an additional ninety days from the end of the initial period shall be allowed
for processing the claim, in which event the claimant shall be furnished with a
written notice of the extension prior to the termination of the initial
ninety-day period indicating the special circumstances requiring an extension
and the date by which it is anticipated that a decision will be made. Any
written notice denying a claim shall set forth the reasons for the denial,
including specific reference to pertinent provisions of the Plan on which the
denial is based, a description of any additional information necessary to
perfect the claim and information regarding review of the claim and its denial,
including a statement that the claimant may bring a civil action under Section
502(c) of ERISA if the claim is denied on appeal.

            (b) Appeals of Decisions. A claimant may review all relevant
documents and may request a review by the Committee in the case of an appeal
with respect to an Executive Officer and by the Employee Benefit Plans Committee
in the case of any other appeal (the “Final Reviewer”) of a decision denying the
claim. Such a request shall be made in writing and filed with the Final Reviewer
within sixty days after delivery to the claimant of written notice of the
decision of the Claims Reviewer. Such written request for review shall contain
all additional information that the claimant wishes the Final Reviewer to
consider. The Final Reviewer may hold a hearing or conduct an independent
investigation, and the decision on review shall be made as soon as possible
after the Final Reviewer’s receipt of the request for review. Written notice of
the decision on review shall be furnished to the claimant within sixty days
after receipt by the Final Reviewer of a request for review, unless special
circumstances require an extension of time for processing, in which event an
additional sixty days shall be allowed for review. If such an extension of time
for processing is required because of special circumstances, written notice of
the extension shall be furnished prior to the commencement of the extension
describing the reasons an extension is needed and the date when it is
anticipated that the determination will be made. Written notice of the decision
on review shall include specific reasons for the decision, including the
relevant information described in Section 5.3(a) with respect to the initial
denial and a statement that the claimant may review, upon request, copies of all
documents relevant to the claimant’s claim.

            (c) Finality. For all purposes under the Plan, such decision by the
Claims Reviewer on claims (where no review is requested) and such decision by
the Committee on review (where review is requested) shall be final, conclusive
and binding on all interested persons as to participation and benefits
eligibility, the amount of benefits and any other matter of fact or
interpretation relating to the Plan.

- 16 -

--------------------------------------------------------------------------------

     5.5. Arbitration

            If a Participant has exhausted his remedies with respect to a claim
for benefits under Section 5.4, such Participant may seek review of the
Committee’s determinations with respect thereto through binding arbitration in
New York City, New York, in accordance with the rules and constitution of the
American Arbitration Association. Notwithstanding the foregoing, any final
determination of the Committee pursuant to Section 5.4 shall be binding unless
the arbitrator determines that such determination was arbitrary and capricious.
Judgment upon any such arbitration award may be entered in a court of competent
jurisdiction in New York City, New York, and the Participant submits to the
jurisdiction of such court. In the event a Participant’s claim hereunder, in
whole or in part, depends on the computation of a benefit under another plan
pursuant to Section 3.1(b), the determination of the benefits under such other
plan shall be subject to arbitration in accordance with this Section 5.5.

            A claimant wishing to seek review of an adverse benefit
determination under the Plan, whether in whole or in part, must seek review
under this Section 5.5 within one year of the date the final decision on the
adverse benefit determination on review is issued or should have been issued
under Section 5.4 or lose any rights to seek such relief. If any such
arbitration proceeding is undertaken, the evidence presented shall be strictly
limited to the evidence timely presented to the Committee. Notwithstanding
anything in the Plan to the contrary, a claimant must exhaust all administrative
remedies available to such claimant under the Plan before such claimant may seek
review through binding arbitration.

     5.6. Funding

            (a) All amounts payable in accordance with the Plan shall constitute
general unsecured obligations of the Company. Such amounts, as well as any
administrative costs relating to the Plan, shall be paid out of the general
assets of the Company unless the provisions of Section 5.6(b) below are
applicable.

            (b) The Board may, for administrative reasons, establish a grantor
trust to fund benefits payable under the Plan and/or administrative costs
relating to the Plan. The assets of said trust will be held separate and apart
from other Company funds and shall be used exclusively for the purposes set
forth in the Plan and the applicable trust agreement, subject to the following
conditions:

                  (i) the creation of said trust shall not cause the Plan to be
other than “unfunded” for purposes of ERISA;

                  (ii) the Company shall be treated as the “grantor” of said
trust for purposes of Sections 671 and 677 of the Code; and

                  (iii) said trust agreement shall provide that the trust fund
assets may be used to satisfy claims of the Company’s general creditors,
provided that the rights of such general creditors are enforceable under federal
law

- 17 -

--------------------------------------------------------------------------------

     5.7. Conditions of Employment Not Affected by the Plan

            Nothing contained in this Plan shall be construed as a contract of
employment; nor shall the Plan or its establishment confer any legal rights upon
any employee or other Person for a continuation of employment with the Company,
nor interfere with the rights of the Company to discharge any employee and to
treat him without regard to the effect which that treatment might have upon him
as a Participant or potential Participant of the Plan. The terms of the Plan
shall govern all benefits payable under the Plan and shall supersede any
contractual obligations the Company may have with respect to the payment of
benefits under this Plan.

     5.8. Facility of Payment

            If the Committee shall find that any Person to whom any amount is
payable under the Plan is found by a court of competent jurisdiction unable to
care for his affairs because of illness or accident, or is a minor, or has died,
then any payment due him or his estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so elects,
be paid to his Spouse, a child, a relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Plan
therefor.

     5.9. Withholding Taxes

            The Company shall have the right to deduct from each payment to be
made under the Plan any required withholding taxes.

     5.10. Nonalienation

            Subject to applicable law, no benefit under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do so shall be void, nor shall
any such benefit be in any manner liable for or subject to garnishment,
attachment, execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participants.

     5.11. Construction

            (a) The Plan is intended to be an unfunded deferred compensation
arrangement for a select group of management or highly compensated employees and
therefore exempt from the requirements or Sections 201, 301 and 401 of ERISA.
All rights hereunder shall be governed by and construed in accordance with the
laws of the State of New York.

            (b) The masculine pronoun shall mean the feminine wherever
appropriate.

     5.12. Amendment or Termination

            The Board may amend, modify or terminate the Plan at any time. No
such amendment shall diminish the rights of any Participant with respect to
benefits due him under the terms of the Plan at the time of its modification
amendment or termination or accelerate the time

- 18 -

--------------------------------------------------------------------------------

of payment of any benefit hereunder, except that the Board may, without the
consent of any Participant, update from time to time the actuarial assumptions
and method applicable to the determination of optional forms. Notwithstanding
the foregoing, any amendment to the Plan which (i) is necessary or advisable to
effect changes approved by the Board, (ii) makes changes required by applicable
law, (iii) adopts technical or clarifying amendments or (iv) does not in any
significant respect increase benefits or cost to the Company may be made by the
Employee Benefit Plans Committee.

- 19 -

--------------------------------------------------------------------------------

APPENDIX A

ERP PARTICIPANTS

Part 1.

On and after January 1, 2005, ERP Participants shall include only the
individuals listed in Part 3.

   

Part 2.

Anything in the Plan to the contrary notwithstanding, the benefit of an ERP
Participant under the Plan shall be the greater of the single life annuity
provided to the ERP Participant under the formula [A + B] or the formula [C +
B], where:

   

  “A”    equals the immediate single life annuity payable under Section 3.1 of
the Plan;         “B” equals the immediate single life annuity payable in
respect of the PLIP, as determined in accordance with Part 3 of this Appendix A;
and         “C” equals 40% of the difference (not less than zero) that results
from subtracting the ERP Participant’s Final Base Compensation as calculated on
January 1, 1995 from the ERP Participant’s Final Base Compensation, as
calculated on the date of the ERP Participant’s Separation from Service reduced
by the early retirement factor described in Part 3 of this Appendix A based on
the Participant’s age at Separation from Service.      

Part 3. For purposes of Clause B of Part 2 of this Appendix A, the single life
annuity payable in respect of the PLIP was determined in accordance with the
terms of the PLIP in effect on January 1, 2005. Such benefit shall be equal to:
      Name: Joseph M. Leone PLIP Annuity at Age 65: $131,792 1995 Final Base
Pay: $178,000       Name: Lawrence A. Marsiello PLIP Annuity at Age 65: $153,606
1995 Final Base Pay: $230,000       Name: Thomas L. Abbate PLIP Annuity at Age
65: $60,496 1995 Final Base Pay: $185,000     In the event an ERP Participant’s
Separation from Service occurs before he attains age 60, the benefit described
above shall be reduced by one half of 1% for each month, if any, by which
commencement of the retirement benefit precedes the first day of the month
following the month in which his 60th birthday occurs.


- 20 -

--------------------------------------------------------------------------------

 

Although the amount of the PLIP annuity shall be governed by the terms of the
PLIP, the payment options and the payment terms available under the PLIP shall
be governed by the terms of the Plan (and not the PLIP).

   

Part 4.

The benefit payable under this Appendix A shall be in lieu of any other
retirement benefit payable under the Plan. The benefit under this Appendix A
shall otherwise be payable in accordance with the provisions of the Plan.


- 21 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, _________________, a member of the Employee Benefit Plans
Committee of the CIT Group Inc., do hereby certify that the attached Plan, as
amended and restated as of January 1, 2008, has been adopted by unanimous
written consent of the members of the Employee Benefit Plans Committee on the
____ day of May, 2008. This amendment and restatement of the Plan has been
executed the ____ day of May, 2008.

By: __________________________

--------------------------------------------------------------------------------